UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29315 RUBICON FINANCIAL INCORPORATED (Exact name of registrant as specified in its charter) Nevada 13-3349556 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18872 MacArthur Boulevard First Floor Irvine, California (Address of principal executive offices) (Zip Code) (888) 668-9567 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No þ The number of shares of Common Stock, $0.001 par value, outstanding on November 14, 2011, was 14,714,023, which does not include 250,000 shares authorized but unissued. EXPLANATORY NOTE Rubicon Financial Incorporated is filing this Amendment No. 1 to Form 10-Q (the “Amendment”) to amend its quarterly report for the three and nine months ended September 30, 2011, as filed with the Securities and Exchange Commission on November 18, 2011 (the “Quarterly Report”). The purpose of this Amendment is to revise the Quarterly Report to reflect a change in the unrealized losses for marketable securities, as set forth in Footnote 5 and 14 to the financial statements, discovered as a result of comments received from the United States Securities and Exchange Commission. Except for the cover page and this explanatory note, this Amendment continues to speak as of the original filing date for the Quarterly Report and does not update the disclosures contained therein to reflect any events or results which occurred subsequent to the filing date of the original Quarterly Report other than (i) the changes to the Registrant’s financial statements and footnotes contained in Item 1 of this Amendment, (ii) to revise Item 4T to disclose the material weakness in accounting for other-than-temporary losses related to marketable securities, (iii) revise Item 2 to include the $46,869 realized loss on investments for the three and nine months ended September 30, 2011 and the realized gain on investments of $3,891 for the nine months ended September 30, 2011, and (vi) include updated Section 302 and 906 certifications. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 3 Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 Item 4T. CONTROLS AND PROCEDURES 25 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 26 Item 1A. RISK FACTORS 28 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 Item 3. DEFAULTS UPON SENIOR SECURITIES 28 Item 4. (REMOVED AND RESERVED) 29 Item 5. OTHER INFORMATION 29 Item 6. EXHIBITS 30 SIGNATURES 31 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Rubicon Financial Incorporated Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) Audited Assets RESTATED Current assets: Cash $ $ Cash – restricted Marketable securities Accounts receivable Prepaid expenses Notes receivable Other current assets - Total current assets Fixed assets, net of accumulated depreciation of $244,201 and $223,329, respectively Other assets: Contract advances Deposits Intangible assets – customer list Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Investment obligation Deferred revenue Note payable, current portion Contingent liabilities Total current liabilities Long term liabilities: Note payable Stockholders’ equity Preferred stock, $0.001 par value, 9,000,000 shares authorized, no shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively - - Preferred series “A”, $0.001 par value, 1,000,000 shares authorized, 62,500 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively 63 63 Common stock, $0.001 par value, 100,000,000 shares authorized, 14,714,023 and 14,048,023 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively Common stock owed but not issued, 250,000 and 1,000,000 shares as of September 30, 2011 and December 31, 2010, respectively Additional paid in capital Other comprehensive losses 70,838 Accumulated (deficit) ) (16,124,874 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, RESTATED RESTATED Revenue $ Expenses: Direct costs Consulting Professional fees Executive compensation General and administrative expenses ) Depreciation and amortization Total expenses Net operating income(loss) Other income (expense): Interest expense ) Interest income Realized loss on investments (46,869 ) - (46,869 ) - Realized gain (loss) on sale of investments - - 3,891 - Loss on uncollectable note receivable ) - ) - Gain on disposition of subsidiary - - Other income Total other income (expense) (151,096 ) (118,463 ) Net income (loss) from continued operations (296,382 ) 130,089 ) Net income (loss) from discontinued operations - ) - ) Net income (loss) (296,382 ) 130,089 ) Other comprehensive income (loss): Unrealized gains (losses) on marketable securities ) (36,312 ) ) Adjustment to record other than temporary losses 46,869 - 46,869 - Other comprehensive income (loss) 58,586 ) 10,557 ) Total comprehensive income (loss) $ ) $ ) $ $ ) Weighted average number of common shares outstanding - basic - fully diluted N/A N/A N/A Net income (loss) from continuing operations per share - basic $ (0.02 ) $ $ 0.01 $ ) - fully diluted N/A $ N/A N/A Net income (loss) from discontinued operations - basic N/A ) N/A ) - fully diluted N/A N/A N/A N/A The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, RESTATED Cash flows from operating activities Net (loss) income from continuing operations $ 130,089 $ ) Adjustments to reconcile net (loss) to net cash (used) in operating activities: Net loss from discontinued operations - ) Depreciation expense Shares and options issued for services Realized loss on investments 46,869 - Realized (gain) loss on sale of investments (3,891 ) - Loss on uncollectible note receivable - Gain on disposal of assets - ) Changes in operating assets and liabilities Accounts receivable ) Prepaid expenses Accrued interest receivable ) Deposits and other assets - Accounts payable and accrued liabilities ) Deferred revenue ) - Contract advances ) - Notes receivable ) - Net cash (used) by operating activities ) Cash flows from investing activities Purchase of fixed assets - ) Proceeds from sale of investments Net cash (used) by investing activities Cash flows from financing activities Proceeds from line of credit - ) Payments on notes payable ) - Proceeds from note payable Net cash provided by financing activities Net (decrease) increase in cash ) Cash – beginning Cash – ending $ $ Supplemental disclosure Interest paid $ $ Income taxes paid $
